 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
STATE OF MISSOURI
OFFICE OF ADMINISTRATION
DIVISION OF PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT RENEWAL



 AMENDMENT NO.: 004   REQ NO.: NR 886 25757008175  CONTRACT NO.: C306118005
 BUYER: Laura Ortmeyer  TITLE: Medicaid Managed Care - Eastern Region   PHONE
NO.: (573) 751-4579  ISSUE DATE: 04/10/07   E-MAIL: laura.ortmeyer@oa.mo.gov 



TO: HARMONY HEALTH PLAN INC
23 PUBLIC SQUARE STE 400
BELLEVILLE IL 62220


RETURN AMENDMENT NO LATER THAN: 04/24/07 AT 5:00 PM CENTRAL TIME


RETURN AMENDMENT TO:
(U.S. Mail)
Div of Purchasing & Matls Mgt (DPMM)   OR
PO BOX 809
JEFFERSON CITY MO 65102-0809
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO 65101



OR FAX TO: (573) 526-9817 (either mail or fax, not both)


DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:


Department of Social Services
Division of Medical Services
PO Box 6500
Jefferson City MO 65102-6500


SIGNATURE REQUIRED


DOING BUSINESS AS (DBA) NAME
Harmony Health Plan of Illinois Inc., d/b/a/ Harmony Health Plan of Missouri
 
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.
Harmony Health Plan of Illinois, Inc.
MAILING ADDRESS
23 Public Square, Suite 400
IRS FORM 1099 MAILING ADDRESS
200 West Adams Street, Suite 800
CITY, STATE, ZIP CODE
Belleville, IL 62220
CITY, STATE, ZIP CODE
Chicago, IL 60606



CONTACT PERSON
Ms. Tina Gallagher
EMAIL ADDRESS
Tina.Gallagher@wellcare.com
PHONE NUMBER
(800) 608-8158 Ext. 2405
FAX NUMBER
(800) 608-8157
TAXPAYER ID NUMBER (TIN)
36-4050495
TAXPAYER ID (TIN) TYPE (CHECK ONE)
_X__ FEIN ___ SSN
VENDOR NUMBER (IF KNOWN)
3640504950 1
VENDOR TAX FILING TYPE WITH IRS (CHECK ONE) (NOTE: LLC IS NOT A VALID TAX FILING
TYPE.)
_X__ Corporation ___ Individual ___ State/Local Government ___ Partnership ___
Sole Proprietor ___Other ________________
AUTHORIZED SIGNATURE
   /s/   Thaddeus Bereday          
DATE
April 24, 2007
PRINTED NAME
Thaddeus Bereday
TITLE
Secretary





AMENDMENT #004 TO CONTRACT C306118005




CONTRACT TITLE:  Medicaid Managed Care - Eastern Region


CONTRACT PERIOD: July 1, 2007 through June 30, 2008



The State of Missouri hereby exercises its option to renew the above-referenced
contract.


The contractor shall indicate in Column 2 on the attached Pricing page, any
changes to the firm, fixed prices of the contract for performing the required
services in accordance with the terms, conditions, and provisions of the
contract. The contractor's firm, fixed PMPM Net Capitation Rate for Each
Category of Aid (COA) Rate subgroup must not exceed the State's Maximum Net
Capitation Rate listed in Column 1.


The contractor must furnish a performance security deposit in accordance with
the terms and conditions stated in the original contract in the amount of
$1,000,000.00. The performance security deposit must specify the contract number
and contract period.


All other terms, conditions and provisions of the previous contract period shall
remain and apply hereto. The contractor shall sign and return this document,
along with completed pricing and the applicable bond, on or before the date
indicated.



NOTE:
The contractor’s failure to complete and return this document shall not stop the
action specified herein. If the contractor fails to complete and return this
document prior to the return date specified or the effective date of the
contract period stated above, whichever is later, the state may renew the
contract at the same price(s) as the previous contract period or at the price(s)
allowed by the contract, whichever is lower.






--------------------------------------------------------------------------------






5.3 East Region - Firm Fixed Net Capitation Pricing Page
 
 
 
 
Column 1
 
 
Column 2 
     
State's Maximum Net
 
 
Firm Fixed Net
       
Capitation Rate
   
Capitation Rate 
Category of  Aid
Age
 Sex
 
(Per Member Per Month) 
 
 
(Per Member Per Month) 
1
Newborn < 01
Male and Female
$
863.53
 
$
863.53
1
01 - 06
Male and Female
$
125.55
 
$
125.55
1
07 - 13
Male and Female
$
98.44
 
$
98.44
1
14 - 20
Female
$
306.93
 
$
306.93
1
14 - 20
Male
$
126.73
 
$
126.73
1
21 - 44
Female
$
418.80
 
$
418.80
1
21 - 44
Male
$
191.64
 
$
191.64
1
45 - 99
Male and Female
$
436.77
 
$
436.77
4
00 - 20
Male and Female
$
233.97
 
$
233.97
 
 
 
 
 
 
 
 
5
00 - 06
Male and Female
$
152.68
 
$
152.68
5
07 - 13
Male and Female
$
117.88
 
$
117.88
5
14 - 18
Male and Female
$
175.38
 
$
175.38